Allowable Subject Matter
Claims 1-5,21-28,31-37 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	“a first payload engagement mechanism operable to selectively engage and disengage a first payload; and a second payload engagement mechanism operable to engage the first payload while the first payload is also engaged by the first aerial vehicle to enable aerial transport of the first payload”
 	The present invention discloses a collective unmanned aerial vehicle apparatus.  The allowable feature of “ a first payload engagement mechanism operable to selectively engage and disengage a first payload; and a second payload engagement mechanism operable to engage the first payload while the first payload is also engaged by the first aerial vehicle to enable aerial transport of the first payload” is not disclosed by any prior art reference.  The closest prior art, Gomez, (US  20120061506 Al) discloses an aerodynamic lifting structure docking mechanism for docking two or more aircraft comprising an aerodynamic lifting structure which includes a first and second airflow adjustment mechanism, a first hard docking mechanism,  a second hard docking mechanism, and a soft docking mechanism. The next closest prior art,  Chan (US 20160304199 A1) discloses a system and method for configuring a reconfigurable unmanned aircraft and system and method for operation and management of a reconfigurable unmanned aircraft in an airspace.  The next closest prior art Wang et al (US 20150147976 Al) discloses methods and systems for preventing interference from simultaneous data transmissions in a remote control system.  However, Gomez, Chan, and Wang et al all fail to disclose the feature of “ a first payload engagement mechanism operable to selectively engage and disengage a first payload; and a second payload engagement mechanism operable to engage the first payload while the first payload is also engaged by the first aerial vehicle to enable aerial transport of the first payload”.  This distinct feature has been added to independent claims 1, 23, 34, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 17, 2022
/AKIBA K ROBINSON/
 Primary Examiner, Art Unit 3628